Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, it is unclear what “one or more directions” are from and how they are interrelated and associated with “a free layer”? 
In claim 5, “the first magnetic field component” and “the second magnetic component” have not been recited previously, therefore they are indefinite. Furthermore, it is unclear how “the first magnetic field component” and “the second magnetic component” are interrelated and associated with “a free layer” and “a pinned layer” as recited in claim 1. 
 	The dependent claims not specifically address share the same indefiniteness as they depend from rejected base claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-5,7-8 and 10 of U.S. Patent No.10,712,178 . Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1,4-5,7-8 and 10 of U.S. Patent No.10,712,178 encompass the limitations of the instant claims 1-8.
Application sn#16/896,379
1. A magnetic sensor for generating, at a detection position in a reference plane, a detection signal corresponding to a direction of a detection-target magnetic field that varies within a variable range below 900 in the reference plane, comprising at least one 5magnetoresistive element, wherein the at least one magnetoresistive element, which is a tunnel magnetoresistive element or a giant magnetoresistive element, includes a magnetization pinned layer having a magnetization whose direction is fixed, and a free layer having a magnetization whose direction is variable according to the direction of the detection-target magnetic 10field, the reference plane is a plane that contains the direction of the magnetization of the 
5.The magnetic sensor according to claim 1, wherein the detection-target magnetic field is a composite magnetic field of the first magnetic field component and the second magnetic field component.  

106. A position detection device comprising the magnetic sensor according to claim 1, the position detection device further comprising: a first magnetic field generation unit for generating a first magnetic field; a second magnetic field generation unit for generating a second magnetic field, the second magnetic field generation unit being provided such that its position relative to the 15first magnetic field generation unit is variable; a first holding 
207. The position detection device according to claim 6, wherein the second holding member is configured to hold a lens, and is provided such that its position is variable in a direction of an optical axis of the lens relative to the first holding member.  
8. The position detection device according to claim 6, wherein when the position of the second magnetic field generation unit relative to the first 25magnetic field generation unit varies, a strength of a second magnetic field component varies whereas none of a strength and direction of a first magnetic field component and a- 38 - direction of the second magnetic field component vary, where the first magnetic field component is a 









2. The magnetic sensor according to claim 1, 

wherein the one of the two directions 

orthogonal to the direction of the 

magnetization of the magnetization pinned 

layer is the same as a direction in the middle 

of the variable range of the direction of the 

20detection-target magnetic field.  	


3. The magnetic sensor according to claim 1, 

wherein the at least one magnetoresistive 

element is at least one first magnetoresistive 

element and at least one second 

magnetoresistive element, the magnetic 

sensor further includes a power supply port 

configured to receive a 25predetermined 

voltage, a ground port connected to a ground, 

and an output port, the at least one first 

magnetoresistive element is provided between 

the power- 36 - supply port and the output port, the 

at least one second magnetoresistive element 

is provided between the output port and the 

ground port, the magnetization of the 

magnetization pinned layer of the at least one 



direction, the magnetization of the 

magnetization pinned layer of the at least one 

second magnetoresistive element is in a 

second direction opposite to the first 

direction, and the detection signal depends on 

an electric potential at the output port.  

4. The magnetic sensor according to claim 1, 

wherein 10the at least one magnetoresistive 

element is at least one first magnetoresistive 

element, at least one second magnetoresistive 

element, at least one third magnetoresistive 

element, and at least one fourth 

magnetoresistive element, the magnetic 

sensor further includes a power supply port 

configured to receive a predetermined 

voltage, a ground port connected to a ground, 

a first output port, and a 15second output port, 



is provided between the power supply port 

and the first output port. the at least one 

second magnetoresistive element is provided 

between the first output port and the ground 

port, 20the at least one third magnetoresistive 

element is provided between the power 

supply port and the second output port, the at 

least one fourth magnetoresistive element is 

provided between the second output port and 

the ground port, the magnetization of the 

magnetization pinned layer of the at least one 

first 25magnetoresistive element and the 

magnetization of the magnetization pinned 

layer of the at least one fourth 

magnetoresistive element are in a first 

direction,- 37 - the magnetization of the 

magnetization pinned layer of the at least one 



magnetization of the magnetization pinned 

layer of the at least one third magnetoresistive 

element are in a second direction opposite to 

the first direction, and 5the detection signal 

depends on a potential difference between the 

first output port and the second output port.




1. A position detection device for detecting a position of an object moving in a predetermined direction, comprising: a first magnetic field generation unit for generating a first magnetic field; a second magnetic field generation unit for generating a second magnetic field, the second magnetic field generation unit being provided such that its position relative to the first magnetic field generation unit is variable; and a magnetic sensor for generating a detection signal corresponding to a direction of a detection-target magnetic field at a detection position in a reference plane, wherein the detection-target magnetic field is a composite magnetic field of a first magnetic field component and a second magnetic field component, the first 
4. The position detection device according to claim 1, wherein one of the two directions 
10. The position detection device according to claim 1, further comprising a first holding member for holding the first magnetic field generation unit, and a second holding member for holding the second magnetic field generation unit, the second holding member being provided such that its position is variable in one direction relative to the first holding member.
   5. The position detection device according to claim 4, wherein the one of the two directions orthogonal to the direction of the magnetization of the magnetization pinned layer is the same as a direction in the middle 


of the variable range of the direction of the detection-target magnetic field.

7. The position detection device according to claim 1, wherein the at least one magnetoresistive element is at least one first magnetoresistive element and at least one second magnetoresistive element, the magnetic sensor further includes a power supply port configured to receive a predetermined voltage, a ground port connected to a ground, and an output port, the at least one first magnetoresistive element is provided between the power supply port and the output port, the at least one second magnetoresistive element is provided between the output port and the ground port, the magnetization of the magnetization pinned layer of the at least one first magnetoresistive 

    8. The position detection device according to claim 1, wherein the at least one magnetoresistive element is at least one first magnetoresistive element, at least one second magnetoresistive element, at least one third magnetoresistive element, and at least one fourth magnetoresistive element, the magnetic sensor further includes a power supply port configured to receive a predetermined voltage, a ground port connected to a ground, a first output port, and a second output port, the at least one . 






6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Lin (Pat#6,033,491) disclose fabrication process of Ni-Mn spin valve sensor.
	Beach (-pat#7,150,093) discloses Method of manufacturing magnetic recording GMR read back sensor.
	Mather et al (pat# 8,257,596) disclose two-axis magnetic field sensor with substantially orthogonal pinning directions.
Saruki et al (pat# 8,466,676) disclose a Magnetic sensor with bridge circuit including magnetoresistance effect elements.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867